Case: 14-15608   Date Filed: 07/29/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15608
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:14-cr-00018-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

MICHAEL EDWARD CURRY,

                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 29, 2015)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15608    Date Filed: 07/29/2015   Page: 2 of 2


      Randolph Murrell and Chet Kaufman, appointed counsel for Michael

Edward Curry, have filed a motion to withdraw on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsels’

assessment of the relative merit of the appeal is correct. Because independent

review of the entire record reveals no arguable issues of merit, counsels’ motion to

withdraw is GRANTED, and Curry’s conviction and sentence are AFFIRMED.




                                         2